PER CURIAM.
| ¡The Office of. Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent notarized a document outside the presence of the signatory and witnesses. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Chase McNeil McCalip, Louisiana Bar Roll number 26408, be ■ ¡publicly reprimanded. It is further ordered that respondent shall attend the Louisiana State Bar Association’s Ethics School.
IT IS FURTHER ORDERED .that all costs and expenses.in the matter are assessed against respondent in accordance with Supreme Court Rule XIX,' § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid..